 
FOUR-YEAR WARRANT


NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND, ACCORDINGLY, MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.


COMMON STOCK PURCHASE WARRANT
 
TIGA ENERGY SERVICES, INC.
 
THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, DAVID MECK and each permitted transferee of this Warrant (the
"Holder"), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof (the "Initial Exercise Date") and on or prior to the close of
business on June 16, 2014 (the "Expiration Date") but not thereafter, to
subscribe for and purchase from TIGA ENERGY SERVICES, INC., a Texas corporation
(the "Company"), up to two hundred fifty thousand (250,000) shares (the "Warrant
Shares") of common stock, no par value per share, of the Company (the
"Common Stock").  The purchase price of one (1) share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 1(c).
 
Section 1. Exercise.
 
(a)           Exercise of Warrant.  The Holder shall have the right at any time
or from time to time on or after the Initial Exercise Date and on or before the
Expiration Date to exercise all or any part of this Warrant by (i) delivery to
the Company of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of such
Holder appearing on the books of the Company) together with this Warrant; and
(ii) within ten (10) Business Days of the date said Notice of Exercise is
delivered to the Company, the Company shall have received payment of the
aggregate Exercise Price of the Warrant Shares thereby purchased by wire
transfer of immediately available funds or cashier’s check drawn on a United
States bank.  Any such exercise shall be irrevocable.
  
(b)           Expiration of Warrant.  This Warrant shall expire and cease to be
of any force or effect on the Expiration Date.
 
(c)           Exercise Price.  The exercise price at which one (1) Warrant Share
shall be purchasable upon exercise of this Warrant shall be $2.50 (the "Exercise
Price").
 
(d)           Mechanics of Exercise.


i.           Delivery of Certificates Upon Exercise.  As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
five (5) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock to which
such Holder shall be entitled on such exercise.  This Warrant shall be deemed to
have been exercised on the date the Exercise Price is received by the
Company.  The Warrant Shares which are subject to an exercise of this Warrant
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
thereof for all purposes, as of the date the Warrant has been exercised by
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, pursuant to Section 1(d)(iv) prior to the issuance of
such shares, have been paid.
 
 

--------------------------------------------------------------------------------

 


ii.           Delivery of New Warrant Upon Partial Exercise.  In the event this
Warrant is exercised in part, the Company shall issue a new Warrant, which shall
be dated as of the date of this Warrant, covering the number of Warrant Shares
in respect of which this Warrant that shall not have been exercised.  


iii.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.


iv.           Charges, Taxes and Expenses.  Certificates representing the shares
of Common Stock to be issued upon the partial or complete exercise of this
Warrant shall be made without charge to the Holder, and the Company shall bear
the cost of any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, and such certificates shall be issued in the
name of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event that this Warrant or the certificates
representing the shares of Common Stock which are issued upon the partial or
complete exercise of this Warrant are to be re-issued in a name other than the
name of the Holder, the Company may require, as a condition to such re-issuance,
the payment of a sum sufficient to reimburse it for any issue or transfer tax
incidental thereto, and the Company shall have first received the original
Warrant or stock certificates which are to be re-issued, along with duly
prepared, executed and certified assignment documentation acceptable to the
Company.  Prior to re-issuing this Warrant in a name other than the Holder, the
Company shall have also first received a completed and duly executed Assignment
Form in the form attached hereto.
 
Section 2. Certain Adjustments.
 
(a)           Stock Dividends and Splits.  If the Company shall at any time
prior to the expiration of this Warrant subdivide its outstanding Common Stock,
by split-up or otherwise, or combine its outstanding Common Stock, or issue
additional shares of its capital stock in payment of a stock dividend in respect
of its Common Stock, the number of shares issuable on the exercise of the
unexercised portion of this Warrant shall forthwith be proportionately increased
in the case of a subdivision or stock dividend, or proportionately decreased in
the case of a combination, and the Exercise Price then applicable to shares
covered by the unexercised portion of this Warrant shall forthwith be
proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination


(b)           Reclassifications; Reorganizations.  In case of any
reclassification, capital reorganization, or change of the outstanding shares of
Common Stock (other than as a result of a subdivision, combination or in kind
dividend), or in case of any consolidation of the Company with, or merger of the
Company into, another corporation or other business organization (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or change of the outstanding
shares of Common Stock), or in case of any sale or conveyance to another
corporation or other business organization of the property of the Company as an
entirety or substantially as an entirety, at any time prior to the expiration of
this Warrant, then, as a condition of such reclassification, reorganization,
change, consolidation, merger, sale or conveyance, lawful provision shall be
made, and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the holder of this Warrant, so that the holder
of this Warrant shall have the right prior to the expiration of this Warrant to
purchase, at a total price not to exceed the price payable upon the exercise of
the unexercised portion of this Warrant, the kind and amount of securities and
property receivable upon such reclassification, reorganization, change,
consolidation, merger, sale or conveyance by a holder of the number of Warrant
Shares issuable on the unexercised portion of the Warrant which might have been
purchased by the holder of this Warrant immediately prior to such
reclassification, reorganization, change, consolidation, merger, sale or
conveyance, and in any such case appropriate provisions (including without
limitation, provisions for the adjustment of the number of Warrant Shares
purchasable upon exercise of this Warrant) shall thereafter be applicable in
relation to any shares of stock, and other securities and property thereafter
deliverable upon exercise hereof.
 
 
2

--------------------------------------------------------------------------------

 


(c)           Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock  issuable on the exercise of this
Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder and any Warrant agent of the Company
(appointed pursuant to Section 10 hereof).


Section 3. Transfer of Warrant.
 
(a)           Transferability.  Subject to compliance with any applicable
securities laws and the conditions set forth in Section 3(c) below, this Warrant
and all rights hereunder may be transferred, in whole or in part.  Any such
transfer shall occur upon surrender of this Warrant at the principal office of
the Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned in
accordance with the terms and conditions set forth in this Warrant, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
(b)           New Warrants.  This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 3(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice.


(c)           Transfer Restrictions.  If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may (except in case of a transfer of this Warrant to an Affiliate or
a gift or contribution for no consideration to a Family Member) require, as a
condition of allowing such transfer that the Holder or transferee of this
Warrant, as the case may be, either (i) furnish to the Company’s transfer agent,
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions and which
opinion shall be at the expense of Company) to the effect that such transfer may
be made without registration under the Securities Act and under applicable state
securities or blue sky laws or (ii) execute and deliver to the Company an
investment letter in form and substance acceptable to the Company.  For purposes
hereof, "Affiliate" means with respect to a Holder any person or entity which
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Holder and "Family Member"
means with respect to a Holder (i) any lineal descendent or sibling of such
Holder, (ii) any spouse (or significant other) of such Holder or of a lineal
descendent or sibling of such Holder, (iii) any entity a majority of which is
owned by any of the persons listed in (i) or (ii) above and (iv) any trust for
the benefit of the Holder or any of the persons listed in (i) or (ii) above.
 
Section 4. Status of Stock Issuable on Exercise of Warrant. The Company
represents that all shares of Common Stock which may be issued upon the exercise
of this Warrant will, when issued and paid for in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges in respect of the issue thereof
(other than restrictions imposed by the applicable laws and taxes in respect of
any transfer occurring contemporaneously with such issue).


 
3

--------------------------------------------------------------------------------

 


Section 5. Miscellaneous.
 
(a)           No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof in accordance with the terms and conditions
set forth herein.
 
(b)           Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of: the loss, theft, destruction or mutilation of this Warrant or,
following the complete or partial exercise of this Warrant, of any stock
certificate for shares of Common Stock, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.


(c)           Transfer on the Company’s Books. Until this Warrant is transferred
on the books of the Company, the Company may treat the registered Holder hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.


(d)           Warrant Agent. The Company shall serve as warrant agent under this
Warrant.  Upon thirty (30) days' notice to the Holder, the Company may appoint a
new warrant agent.


(e)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
(f)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
shares Common Stock, a sufficient number thereof to provide for the issuance of
the Warrant Shares upon the exercise of any purchase rights under this Warrant.
 
(g)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the laws of the State of Texas, without regard to its principles
of conflicts of laws.
 
(h)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Company’s or the Holder’s
rights, powers or remedies, notwithstanding the fact that all rights hereunder
terminate on the Expiration Date.  If the Company or a Holder willfully and
knowingly fails to comply with any provision of this Warrant, which results in
any material damages to the Holder or Company (as the case may be), the
breaching party shall pay to the other party such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
non-breaching party in collecting any amounts due pursuant hereto or in
otherwise enforcing any of its rights, powers or remedies hereunder.
 
(i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(j)           Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all holders from time to time of this Warrant that become
holders of this Warrant in compliance with the terms and conditions set forth
herein.
 
(k)           Entire Agreement; Amendment.  This Warrant constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.  Except as expressly provided herein with respect to the ability of the
Company to modify or amend this Warrant, this Warrant may be modified or amended
or the provisions hereof waived with the written consent of the Company and the
Holder.
 
 
4

--------------------------------------------------------------------------------

 


(l)           Notices, Etc. Any and all notices or other communications or
deliveries hereunder shall be in writing and shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
Section, (ii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iii) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
communications shall be:  (1) if to the Company, to 8104 Beauregard Drive,
Volente, Texas 78641 or to Facsimile No.: (512) 287-4244, Attention: Chief
Financial Officer, or (ii) if to the Holder, to the Holder at the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section 5(j).


(m)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
(n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
  
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated: June 16, 2010



 
TIGA ENERGY SERVICES, INC.
     
By:
/s/ Michael Hathaway
   

--------------------------------------------------------------------------------

Name: Michael Hathaway
    Title: President



 
5

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE


TO:           TIGA ENERGY SERVICES, INC.


Attention:  Chief Financial Officer


(1)           The undersigned hereby elects to purchase ________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2)           Please issue a certificate or certificates representing the number
of Warrant Shares being purchased hereby, in the name of the undersigned or in
such other name as is specified below:
 
_______________________________________
 
_______________________________________


(3)           Accredited Investor.  The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended (together with the rules and regulations promulgated by the Securities
and Exchange Commission thereunder, the “Securities Act”).
 
(4)           Investment Experience.  The undersigned has sufficient knowledge
and experience in business, financial and investment matters so as to be able to
evaluate the risks and merits of its investment in the Company and it is able
financially to bear the risks thereof.
 
(5)           Company Information; No General Solicitation.  The undersigned had
access to such information regarding the Company and its affairs as is necessary
to enable it to evaluate the merits and risks of an investment in restricted
securities of the Company and has had a reasonable opportunity to ask questions
and receive answers and documents concerning the Company and its current and
proposed operations, financial condition, business, business plans and
prospects.  The undersigned has not been offered any of the Warrant Shares by
any means of general solicitation or advertising.
 
(6)           Acquisition for Own Account.  The Warrant Shares being issued to
and acquired by the undersigned are being acquired by it for its account for the
purpose of investment and not with a view to, or for resale in connection with,
any distribution thereof.  The undersigned understands that it must bear the
economic risk of such investment indefinitely, and hold the Warrant Shares
indefinitely, unless a subsequent disposition of such shares is registered
pursuant to the Securities Act, or an exemption from such registration is
available.  The undersigned further understands that there is no assurance that
any exemption from the Securities Act will be available or, if available, that
such exemption will allow it to dispose of or otherwise transfer any or all of
the Warrant Shares being issued pursuant to this notice under the circumstances,
in the amounts or at the times the undersigned might propose.


(7)           Restricted Securities.  The undersigned understands and
acknowledges that none of the offer, issuance or sale of the Warrant Shares
being issued pursuant to this notice has been registered under the Securities
Act in reliance on an exemption from the registration requirements of the
Securities Act.  The undersigned understands and acknowledges that the
certificate(s) evidencing the Warrant Shares will be imprinted with a
restrictive legend stating such restrictions on transfer and that such shares of
stock may be subject to additional restrictions on transfer under state and/or
federal securities laws.
 
 
6

--------------------------------------------------------------------------------

 




[SIGNATURE OF HOLDER]
     
Name of Investing Entity:
         
Signature of Authorized Signatory of Investing Entity:
         
Name of Authorized Signatory:
         
Title of Authorized Signatory:
         
Date:
 



 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to



 
whose address is
                                                     
Dated:
______________, _______
                   
Holder’s Signature:
             
Holder’s Address:
                                           
Signature Guaranteed:
   

 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 
8

--------------------------------------------------------------------------------

 